     Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 1 of 31



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CANDICE D. MATTHEWS,                              §
                                                  §
          Plaintiff,                              §
                                                  §
v.                                                §       C.A. NO. 4:20-CV-1480
                                                  §
AMERICAN HERITAGE LIFE                            §
INSURANCE COMPANY,                                §
                                                  §
          Defendant.                              §

                 DEFENDANT’S INDEX OF STATE COURT DOCUMENTS

               State Court Document                                  Date Filed

     1.        Harris County Docket Sheet                            04/27/2020

     2.        Plaintiff’s Original Petition and Request for         03/20/2020
               Disclosure

     3.        Certified Mail Tracking Number 7019 0140 0000         04/06/2020
               5910 8577

     4.        Service of Process on American Heritage Life          04/13/2020
               Insurance Company

     5.        Defendant’s Original Answer                           04/24/2020




                                                                                  EXHIBIT B
INDEX OF STATE COURT DOCUMENTS                                                     PAGE 1
    Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 2 of 31




Dated: April 27, 2020            Respectfully submitted,

                                 By: /s/ Andrew G. Jubinsky
                                       Andrew G. Jubinsky
                                       Texas Bar No. 11043000
                                       Southern Dist. I.D. No. 8603
                                       andy.jubinsky@figdav.com
                                       Attorney-in-Charge

                                 Of Counsel:
                                 Cameron E. Jean
                                 Texas Bar No. 24097883
                                 Southern Dist. I.D. No. 3121462
                                 cameron.jean@figdav.com

                                 FIGARI + DAVENPORT, L.L.P.
                                 901 Main Street, Suite 3400
                                 Dallas, Texas 75202
                                 Telephone: (214) 939-2000
                                 Facsimile: (214) 939-2090

                                 ATTORNEYS FOR DEFENDANT




INDEX OF STATE COURT DOCUMENTS                                          PAGE 2
    Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 3 of 31



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served
on the parties listed below on April 27, 2020.

       Via CM/RRR:
       Jimmie L. J. Brown, Jr.
       16310 Creeksouth Road
       Houston, Texas 77068

       Otha T. Carpenter, Attorney at Law
       4606 FM 1960, Ste 400
       Houston, Texas 77069

       Michael A. Davenport
       Davenport Law Office
       4606 FM 1960, Ste 400
       Houston, Texas 77069
       Attorneys for Plaintiff


                                             /s/ Andrew G. Jubinsky
                                             Andrew G. Jubinsky




INDEX OF STATE COURT DOCUMENTS                                                             PAGE 3
         Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 4 of 31



HCDistrictclerk.com             MATTHEWS, CANDICE D vs. AMERICAN HERITAGE            4/24/2020
                                LIFE INSURANCE
                                Cause: 202018503 CDI: 7   Court: 234

DOCUMENTS
Number        Document                                                  Post Date         Pgs
                                                                        Jdgm
90347388      Defendant's Original Answer                                    04/24/2020   2
90191148      Certified Mail Tracking Number 7019 0140 0000 5910 8577        04/06/2020   2
89992064      Plaintiffs original petition and request for disclosure        03/20/2020   19




                                                                                                 1
                                                           Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 5 of 31                      3/20/2020 12:57 PM
                                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                                  Envelope No. 41822076
                                                                              2020-18503 / Court: 234                                                     By: Alize Herrera
                                                                                                                                               Filed: 3/20/2020 12:57 PM

                                                                              CAUSE NO.
                                                                                           ------------
                                                     CANDICE D. MATTHEWS                                §      IN THE DISTRICT COURT
                                                                                                        §
                                                     vs.                                                §
                                                                                                        §
                                                                                                        §
                                                                                                               ----RD JUDICIAL DISTRICT
                                                     AMERICAN HERITAGE LIFE INSURANCE                   §      HARRISCOUNTY,TEXAS
                                                     COMPANY                                            §

                                                               PLAINTIFF'S ORIGINAL PETITION & REQUEST FOR DISCLOSURE

                                                                                       A Discovery-Control Plan

                                                     1.    Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure
                                                     190.3 because the amount of reliefrequested exceeds $50,000.00.

                                                     la.      Rule 47 Statement

                                                            Plaintiff's claims concern acts, Deceptive Trade Practices, Fraud and Breach of
                                                     Contract, committed by Defendant, American Heritage Life Insurance Company, for
                                                     which Plaintiff seeks damages that are within the jurisdictional limits of this Court.
                                                     Plaintiff seeks monetary relief over $100,000.00 but not more than $1,000,000.00, and all
                                                     other relief to which she may be justly entitled.

                                                                                               B. Parties

                                                     2.       a.    Plaintiff, Candice D. Matthews, an individual, is a resident of Harris County,
                                                     Texas.

                                                     3.      a.      Defendant, American Heritage Life Insurance Company, is life insurance
                                                     company doing business in Texas and selling life insurance policies, and may be served with
                                                     process via Defendant's agent for service, by serving C. T. Corporations System, 1999 Bryan
                                                     Street, Suite 900, Dallas, Texas 75201-3136.
CertifiedDocumentNumber:89992064-Page1of19




                                                                                             C. Jurisdiction

                                                     4.      The court has jurisdiction over the lawsuit because the amount in controversy exceeds
                                                     this court's minimum jurisdictional requirements.

                                                     5.     The court has jurisdiction over the lawsuit under Texas Civil Practice & Remedies Code
                                                     section 15.035 (b) based on a consumer transaction to be performed in Harris County and the

                                                                                              Page 1 of 19




                                                                                                                                                        2
                                                         Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 6 of 31



                                                     agreement was entered into in Harris County.

                                                                                                  D. Venue

                                                     6.      Venue for this suit under the Deceptive Trade Practices Act (DTPA) is proper in Harris
                                                     County under Texas Business & Commerce Code section 17.56 (2) and Texas Civil Practice &
                                                     Remedies Code section 15.035 (b) based on a consumer transaction to be performed in Harris
                                                     County, the service agreement was entered into in Harris County, and the defendant solicited the
                                                     transaction made the subject of the action at bar in Harris County, Texas.

                                                                                                   E. Facts

                                                      7.   On or about February 21, 2014, Decedent, Rodrin R. Hinton, and Applicant/Plaintiff,
                                                      Candice D. Matthews, f/k/a Candice D. Hinton, were married.

                                                      8.   Eleven (11) months later, on or about January 29, 2015, Applicant/Plaintiff made out an
                                                      application for Life and Health Insurance with Defendant American Heritage Life Insurance
                                                      Company.

                                                      9.    On or about March 24, 2016, Decedent, Rodrin R. Hinton, died while in the custody of
                                                      Harris County Jail.

                                                       10.   Applicant/Plaintiff obtained a death certificate on or about July 5, 2016.

                                                       11.   Decedent's cause of death was undetermined.

                                                      12. On or about January 29, 2015, Decedent, Rodrin R. Hinton, and Applicant/Plaintiff,
                                                      Candice D. Matthews, f/k/a Candice D. Hinton, was to have been employed by Rodrin Hot
                                                      Shot, Inc., to be a family owned business.

                                                      13. However, rather than incorporate this new business, Decedent, Rodrin R. Hinton, and
                                                      Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, decided to incorporate
                                                      under another name, family owned business R T Way Logistics, Inc., Articles of
                                                      Incorporation filed April 8, 2015.
CertifiedDocumentNumber:89992064-Page2of19




                                                      14. RT Way Logistics, Inc., was incorporated April 8, 2015, after the parties were married
                                                      and approximately two (2) months after Applicant/Plaintiff made out an application for Life
                                                      and Health Insurance with Defendant American Heritage Life Insurance Company.

                                                      15. On the application for Life and Health Insurance with Defendant American Heritage
                                                      Life Insurance Company, is the section "Complete This Section for Persons to Be Insured.'



                                                                                                 Page 2 of 19
                                                       Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 7 of 31



                                                     16. In the proposed insured section, the proposed insured is identified as Rodrin R. Hinton,
                                                     spouse.

                                                     17. In the section 'Complete This Section For The Person To Be Insured', the section for
                                                     Employee identifies Employee, identified in Employee Section, as Candice Hinton.

                                                     18. In the section 'Complete This Section For The Person To Be Insured', the section for
                                                     Spouse identifies Rodrin Hinton. Neither section is ever modified or corrected from January
                                                     29, 2015 to the date ofRodrin Hinton's death March 24, 2016.

                                                     19. Rodrin Hot Shot, Inc. is never incorporated. As such, the public records for the State of
                                                     Texas and Harris County did not show the business entity Rodrin Hot Shot, Inc.

                                                     20. In the section 'Complete This Section For The Person To Be Insured', the section
                                                     contains the section identified as 'Actively Work'.

                                                     21.   The application defines 'Actively Work' as:

                                                           "Actively at work means that he/she is actively at work now for wage or profit and has
                                                           worked at least 20 hours each week performing all duties at his /her regular occupation
                                                           at his/her regular place of employment for the last 3 months except for minor illness or
                                                           injury of 1 week or less, or normal pregnancy."

                                                     22. Three (3) months prior to January 29, 2015, include the months:            October 2014,
                                                     November 2014, December 2014 and January 2015.

                                                     23. Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, submitted m
                                                     response to her claim to Allstate Benefits, the following proof of Decedent's employment:

                                                           1.   Employer All My Sons, Sept. 22, 2014 - Nov. 3, 2014 - 112.875 hours;
                                                           2.   Employer All My Sons, W-2 2014, Wages $1,128.75
                                                           3.   Self-employed R T Way Logistics, Inc.
                                                           4.   In addition, that Decedent was employed with 'Two Men and A Truck' for the
                                                                period Feb. 4 -Feb. 28, 2016.
CertifiedDocumentNumber:89992064-Page3of19




                                                     24. For each entity identified above, for the months identified in ,i 16 above, Decedent
                                                     actively worked for wage or profit and worked at least 20 hours each week performing all
                                                     duties at his regular occupation at his regular place of employment.

                                                     25. Again, on or about March 24, 2016, Decedent, Rodrin R. Hinton, died while in the
                                                     custody of Harris County Jail as a result of callous indifference and/or conscious indifference
                                                     of policies, practices and actions of Harris County officials, Nurse Cooper and various Harris

                                                                                               Page 3 of 19
                                                       Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 8 of 31



                                                     County employees.

                                                     26. On July 13, 2016, 11 days after the certificate of death is issued and 18 months after
                                                     having made application and paid premiums for the subject life insurance policy,
                                                     Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, submitted her claim to
                                                     Allstate Benefits.

                                                     27. On July 14, 2016, Allstate Benefits requested 'Copy of Mr. Hinton's 2014 and 2015
                                                     Income Tax return.

                                                     28.   On November 1, 2016, Allstate denied the claim for the following reasons:

                                                           'l) On 8/26/16 Ms. Hinton stated in a statement 'Re: Employment verification for
                                                           Rodrin R. Hinton, Rodrin R. Hinton was not employed ... I was the only one working in
                                                           the home.'

                                                           2) In a phone call to our office on 8/22/16 Ms. Hinton relayed, "Mr Hinton did not
                                                           work in 2014 and 205 and did not file taxes for those years as stated on the letter
                                                           received on 7/26/16. She sent her taxes to show that he didn't even file with her."

                                                            3) July 26, 2016 Letter from Candice Hinton in reply to our request for 2014 and 2015
                                                           tax returns for Mr. Hinton: "Re Rodrin's 2014- and 2015-Income Tax returns. Rodrin
                                                     did   not file taxes for both of those years."

                                                     29. Defendant returned premiums paid by Plaintiff on Nov. 17, 2016, m the sum of
                                                     $1,813.76. This check remains un-negotiated by Plaintiff.

                                                     30.   The Application and definition do not expressly require:

                                                           a.   that Mr. Hinton earn money; and/or

                                                           b.   that Mr. Hinton file taxes for the 3 months prior to Jan. 29, 2015; and/or

                                                     31. The definition agreement expressly provide that - for the months October 1 - December
                                                     31, 2014 and for the month of January 1 - 29, 2015 - the Decedent (i) actively work for wage
CertifiedDocumentNumber:89992064-Page4of19




                                                     or profit and (ii) has worked at least 20 hours each week performing all duties at his /her
                                                     regular occupation at his/her regular place of employment for the last 3 months.

                                                     32. The documents in Defendant Allstate's possession reflect that the Decedent was
                                                     employed, and self-employed, working for All My Sons Moving and Storage and RT Way
                                                     Logistics for the stated period.



                                                                                               Page 4 of 19
                                                       Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 9 of 31



                                                     33. The definition does not expressly contractually require the Decedent to have earned
                                                     money but that he actively work for wage. There is no requirement that Decedent file taxes
                                                     for either 2014 and/or 2015.

                                                     34. Plaintiff has previously made demand for payment of $150,000.00 and previously
                                                     placed Defendant on notice of claim for breach of contract and violation of the Texas
                                                     Deceptive Trade Practices Act.

                                                     35.   Plaintiff, again on Feb. 26, 2020, placed Defendant on notice for:

                                                               a. Texas Insurance Code, Sec. 541.003, Unfair Methods of Competition and
                                                                  Unfair or Deceptive Acts or Practices

                                                               b. Texas Insurance Code, Sec. 541.051, Misrepresentation Regarding Policy or
                                                                  Insurer (B) the benefits or advantages promised by the policy),

                                                               c. Texas Insurance Code, Sec. 541.060, Unfair Settlement Practices:

                                                                          (a) It is an unfair method of competition or an unfair or deceptive act or
                                                                          practice in the business of insurance to engage in the following unfair
                                                                          settlement practices with respect to a claim by an insured or beneficiary:

                                                                          (1) misrepresenting to a claimant a material fact or policy provision
                                                                          to coverage at issue;

                                                                          (2) failing to attempt in good faith to effectuate a prompt, fair, and
                                                                          equitable settlement;

                                                                          (3) failing to promptly provide to a policyholder a reasonable
                                                                          explanation of the basis in the policy, in relation to the facts or
                                                                          applicable law, for the insurer's denial of a claim or offer of a
                                                                          compromise settlement of a claim;

                                                                          (9) requiring a claimant as a condition of settling a claim to produce the
                                                                          claimant's federal income tax returns for examination or investigation by
CertifiedDocumentNumber:89992064-Page5of19




                                                                          the person.

                                                     36. Pursuant to Sec. 541.151, Private Action for Damages Authorized, a person who
                                                     sustains actual damages may bring an action against another person for those damages
                                                     caused by the other person engaging in an act or practice: (1) defined by Subchapter B to be
                                                     an unfair method of competition or an unfair or deceptive act or practice in the business of
                                                     insurance; or (2) specifically enumerated in Section l 7.46(b ), Business & Commerce Code,

                                                                                                Page 5 of 19
                                                           Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 10 of 31



                                                       as an unlawful deceptive trade practice if the person bringing the action shows that the
                                                       person relied on the act or practice to the person's detriment.

                                                       37. In addition to the above, per Sec. 541.152, Damages, Attorney Fees and Other Relief,
                                                       (a) A plaintiff who prevails in an action under this subchapter may obtain: (1) the amount of
                                                       actual damages, plus court costs and reasonable and necessary attorney's fees; (2) an order
                                                       enjoining the act or failure to act complained of; or (3) any other relief the court determines
                                                       is proper. (b) Except as provided by Subsection (c), on a finding by the trier of fact that the
                                                       defendant knowingly committed the act complained of, the trier of fact may award an amount
                                                       not to exceed three times the amount of actual damages.

                                                       38. On February 26, 2020, Plaintiffs DTPA Notice letter was sent to Defendant - in
                                                       writing - both by regular mail and certified mail demanded that Defendant - in writing:

                                                             a.       contact Plaintiffs attorney this office within sixty (60) days of his receipt of this
                                                             letter, so the parties might avoid unnecessary time, expense and additional attorney fees
                                                             in the further litigation of this matter.

                                                             b.      That Defendant was demanded to pay $150,000.00 of $5,000.00, and attorney's
                                                             fees of $7,500.00 - for a total of $157,500.00.

                                                     39.     As of March 18, 2020, has not responded.

                                                     40.     To date, Defendant has failed to perform as agreed.

                                                     41.     Plaintiff assert that Defendant engaged in breach of contract, and deceptive trade
                                                     practices.

                                                     42       Plaintiff asserts that it would appear to be the practice of Defendant to represent his
                                                     ability to perform to build/construct a food trailer, then breach, relying on delay to make good his
                                                     avoidance.

                                                     43.    Plaintiff asserts that Defendant intentionally withheld performance and deceived Plaintiff
                                                     concerning Defendant's nonperformance.
CertifiedDocumentNumber:89992064-Page6of19




                                                     44.     Plaintiff sues for payment of $150,000.00, plus treble damages, court costs and attorney's
                                                     fees.
                                                                                          F. Count 1 - DTPA Claim

                                                     45.     Plaintiff, Candice D. Matthews, is a consumer under the DTP A

                                                     46.     The DTPA defines a "consumer" in pertinent part as "an individual, partnership,

                                                                                                   Page 6 of 19
                                                           Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 11 of 31



                                                     corporation, this state, or a subdivision or agency of this state who seeks or acquires by purchase
                                                     or lease, any goods or services."

                                                     4 7.   Plaintiff both sought and acquired life insurance on the life of her husband, Rodrin R.
                                                     Hinton, via policy 90AV54085U, from Defendant American Heritage Life Insurance Company.

                                                     45.    Defendant, American Heritage Life Insurance Company, is life insurance company doing
                                                     business in Harris County and may be sued under the DTP A

                                                     46.    On or about January 29, 2015, Applicant/Plaintiff made out an application for Life and
                                                     Health Insurance with Defendant American Heritage Life Insurance Company.

                                                     47.    A life insurance policy for both Decedent and Applicant/Plaintiff was issued, to wit
                                                     policy 90AV54085U.

                                                     48.     Applicant/Plaintiff obtained a death certificate on or about July 5, 2016.

                                                     49.     Decedent's cause of death was undetermined.

                                                     50.      On or about January 29, 2015, Decedent, Rodrin R. Hinton, and Applicant/Plaintiff,
                                                     Candice D. Matthews, f/k/a Candice D. Hinton, was to have been employed by Rodrin Hot Shot,
                                                     Inc., to be a family owned business.

                                                     51.    However, rather than incorporate under by Rodrin Hot Shot, Inc., Decedent, Rodrin R.
                                                     Hinton, and Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, decided to
                                                     incorporate under RT Way Logistics, Inc., Articles oflncorporation filed April 8, 2015.

                                                     52.    RT Way Logistics, Inc., was incorporated April 8, 2015, after the parties were married
                                                     and approximately two (2) months after Applicant/Plaintiff made out an application for Life and
                                                     Health Insurance with Defendant American Heritage Life Insurance Company.

                                                     53.    On the application for Life and Health Insurance with Defendant American Heritage Life
                                                     Insurance Company, is the section "Complete This Section for Persons to Be Insured.'

                                                     54.     In the proposed insured section, the proposed insured is identified as Rodrin R. Hinton,
CertifiedDocumentNumber:89992064-Page7of19




                                                     spouse.

                                                     55.   In the section 'Complete This Section For The Person To Be Insured', the section for
                                                     Employee identifies Employee, identified in Employee Section, as Candice Hinton.

                                                     56.    In the section 'Complete This Section For The Person To Be Insured', the section for
                                                     Spouse identifies Rodrin Hinton. Neither section is ever modified or corrected from January 29,

                                                                                                 Page 7 of 19
                                                           Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 12 of 31



                                                     2015 to the date ofRodrin Hinton's death March 24, 2016.

                                                     57.     In fact, from the January 29, 2015 until March 24, 2016, Defendant never informs
                                                     Applicant/Plaintiff of any problems under the policy and continued to accept the premiums for
                                                     approximately 18 months. Defendant did not investigate the information contained in the Jan.
                                                     29, 2015 application for life insurance policy for 18 months, leading Applicant/Plaintiff to
                                                     believe there was an effective policy.

                                                     57.    Rodrin Hot Shot, Inc. was never incorporated. As such, the public records for the State
                                                     of Texas and Harris County did not ever show the business entity Rodrin Hot Shot, Inc.

                                                     58.    In the section 'Complete This Section For The Person To Be Insured', the section
                                                     contains the section identified as 'Actively Work'.

                                                     59.     The application defines 'Actively Work' as:

                                                             "Actively at work means that he/she is actively at work now for wage or profit and has
                                                             worked at least 20 hours each week performing all duties at his /her regular occupation
                                                             at his/her regular place of employment for the last 3 months except for minor illness or
                                                             injury of 1 week or less, or normal pregnancy."

                                                     60.  Three (3) months prior to January 29, 2015, include the months:              October 2014,
                                                     November 2014, December 2014 and January 2015.

                                                     61.    Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, submitted m
                                                     response to her claim to Allstate Benefits, the following proof of Decedent's employment:

                                                             1.   Employer All My Sons, Sept. 22, 2014 - Nov. 3, 2014 - 112.875 hours;
                                                             2.   Employer All My Sons, W-2 2014, Wages $1,128.75
                                                             3.   Self-employed R T Way Logistics, Inc.
                                                             4.   In addition, that Decedent was employed with 'Two Men and A Truck' for the
                                                                  period Feb. 4 -Feb. 28, 2016.

                                                     62.     For each entity identified above, for the months identified in ,i,i 16 and 61 above,
                                                     Decedent actively worked for wage or profit and worked at least 20 hours each week performing
CertifiedDocumentNumber:89992064-Page8of19




                                                     all duties at his regular occupation at his regular place of employment. Decedent and
                                                     Plaintiff/Applicant substantially complied with said requirement.

                                                     63.     Again, on or about March 24, 2016, Decedent, Rodrin R. Hinton, died while in the
                                                     custody of Harris County Jail as a result of callous indifference and/or conscious indifference of
                                                     policies, practices and actions of Harris County officials, Nurse Cooper and various Harris
                                                     County employees.

                                                                                                Page 8 of 19
                                                           Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 13 of 31




                                                     64.    On July 13, 2016, 11 days after the certificate of death is issued and 18 months after
                                                     having made application and paid premiums for the subject life insurance policy,
                                                     Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, submitted her claim to
                                                     Defendant, via Allstate Benefits.

                                                     65.   On July 14, 2016, Allstate Benefits requested 'Copy of Mr. Hinton's 2014 and 2015
                                                     Income Tax return.

                                                     66.     On November 1, 2016, Allstate denied the claim for the following reasons:

                                                             'l) On 8/26/16 Ms. Hinton stated in a statement 'Re: Employment verification for Rodrin
                                                             R. Hinton, Rodrin R. Hinton was not employed ... I was the only one working in the
                                                             home.'

                                                             2) In a phone call to our office on 8/22/16 Ms. Hinton relayed, "Mr Hinton did not
                                                             work in 2014 and 205 and did not file taxes for those years as stated on the letter
                                                             received on 7/26/16. She sent her taxes to show that he didn't even file with her."

                                                              3) July 26, 2016 Letter from Candice Hinton in reply to our request for 2014 and 2015
                                                             tax returns for Mr. Hinton: "Re Rodrin's 2014 and 2015 Income Tax returns. Rodrin did
                                                             not file taxes for both of those years."

                                                     67.    Defendant returned premiums paid by Plaintiff on Nov. 17, 2016, m the sum of
                                                     $1,813.76. This check remains un-negotiated by Plaintiff.

                                                     68.     The Application and definition do not, and did not, expressly require:

                                                             a.   that Mr. Hinton earn money; and/or

                                                             b.   that Mr. Hinton file taxes for the 3 months prior to Jan. 29, 2015.

                                                     69.   Decedent was not required to have worked for 2014, but for 3 months prior to January 29,
                                                     2015.
CertifiedDocumentNumber:89992064-Page9of19




                                                     70.     Decedent was not required to have filed taxes for 2014 and/or 2015.

                                                     71.    In addition, Defendant, as a matter of law, was not required to have provided Defendant a
                                                     copy of Decedent's 2014 and/or 2015 tax returns.

                                                     72.    The definition agreement expressly provide that - for the months October 1 - December
                                                     31, 2014 and for the month of January 1 - 29, 2015 - the Decedent (i) actively work for wage or

                                                                                                  Page 9 of 19
                                                            Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 14 of 31



                                                      profit and (ii) has worked at least 20 hours each week performing all duties at his /her regular
                                                      occupation at his/her regular place of employment for the last 3 months.

                                                      73.    The documents in Defendant Allstate's possession reflect that the Decedent was
                                                      employed, and self-employed, working for All My Sons Moving and Storage and RT Way
                                                      Logistics for the stated period.

                                                      74.     The definition does not expressly contractually require the Decedent to have earned
                                                      money but that he actively work for wage. There is no requirement that Decedent file taxes for
                                                      either 2014 and/or 2015.

                                                      75.     Plaintiff has previously made demand for payment of $150,000.00 and previously placed
                                                      Defendant on notice of claim for breach of contract and violation of the Texas Deceptive Trade
                                                      Practices Act.

                                                      76.     Plaintiff, again on Feb. 26, 2020, placed Defendant on notice for:

                                                                  a. Texas Insurance Code, Sec. 541.003, Unfair Methods of Competition and
                                                                  Unfair or Deceptive Acts or Practices

                                                                  b. Texas Insurance Code, Sec. 541.051, Misrepresentation Regarding Policy or
                                                                  Insurer (B) the benefits or advantages promised by the policy),

                                                                  c. Texas Insurance Code, Sec. 541.060, Unfair Settlement Practices:

                                                                             (a) It is an unfair method of competition or an unfair or deceptive act or
                                                                             practice in the business of insurance to engage in the following unfair
                                                                             settlement practices with respect to a claim by an insured or beneficiary:

                                                                             (1) misrepresenting to a claimant a material fact or policy provision
                                                                             to coverage at issue;

                                                                             (2) failing to attempt in good faith to effectuate a prompt, fair, and
                                                                             equitable settlement;
CertifiedDocumentNumber:89992064-Page10of19




                                                                             (3) failing to promptly provide to a policyholder a reasonable explanation
                                                                             of the basis in the policy, in relation to the facts or applicable law, for the
                                                                             insurer's denial of a claim or offer of a compromise settlement of a claim;

                                                                             (9) requiring a claimant as a condition of settling a claim to produce the
                                                                             claimant's federal income tax returns for examination or investigation by
                                                                             the person.

                                                                                                  Page 10 of 19
                                                            Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 15 of 31




                                                      77.     Applicant/Plaintiff asserts that in violation of Texas Insurance Code, 541.003,
                                                      Defendant's use of the defined words 'Actively at Work' constitutes 'unfair or deceptive acts or
                                                      practices' to wit: that American Heritage Life Insurance Company, by (i) including requirements
                                                      not expressly included in the stated application and/or (ii) including definitions not expressly
                                                      included in the stated application, engaged in 'unfair or deceptive acts or practices'.

                                                      78.     Applicant/Plaintiff asserts that in violation of Texas Insurance Code, Sec. 541.051 (B),
                                                      Misrepresentation Regarding Policy or Insurer, that the use of the terms 'Actively at Work', as
                                                      applied by Defendant, denies to Applicant/Plaintiff the benefits or advantages promised by the
                                                      policy, to wit: payment of $150,000.00.

                                                      79.     Applicant/Plaintiff asserts that in violation of Texas Insurance Code, Sec. 541.060,
                                                      Unfair Settlement Practices, Defendant's use of the terms 'Actively at Work', to include that
                                                      Decedent to have worked for 2014, but for 3 months prior to January 29, 2015, to provide tax
                                                      returns for 2014 and/or 2015, and to provide tax returns for 2014 and/or 2015, constitute
                                                      violations of:

                                                                            Texas Insurance Code, Sec. 541.060, Unfair Settlement Practices:

                                                                            (a) It is an unfair method of competition or an unfair or deceptive act or
                                                                            practice in the business of insurance to engage in the following unfair
                                                                            settlement practices with respect to a claim by an insured or beneficiary:

                                                                            (1) misrepresenting to a claimant a material fact or policy provision
                                                                            to coverage at issue;

                                                                            (2) failing to attempt in good faith to effectuate a prompt, fair, and
                                                                            equitable settlement;

                                                                            (3) failing to promptly provide to a policyholder a reasonable explanation
                                                                            of the basis in the policy, in relation to the facts or applicable law, for the
                                                                            insurer's denial of a claim or offer of a compromise settlement of a claim;
CertifiedDocumentNumber:89992064-Page11of19




                                                                            (9) requiring a claimant as a condition of settling a claim to produce the
                                                                            claimant's federal income tax returns for examination or investigation by
                                                                            the person.

                                                      80.   Decedent, as a matter of law, was not required to have provided Defendant a copy of
                                                      Decedent's 2014 and/or 2015 tax returns.

                                                      81.     Applicant/Plaintiff asserts that Defendant's actions constitute a trade practice that is

                                                                                                 Page 11 of 19
                                                            Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 16 of 31



                                                      defined to be an unfair method of competition or an unfair or deceptive act or practice in the
                                                      business of insurance.

                                                      82.     Pursuant to Sec. 541.151, Private Action for Damages Authorized, a person who sustains
                                                      actual damages may bring an action against another person for those damages caused by the
                                                      other person engaging in an act or practice: (1) defined by Subchapter B to be an unfair method
                                                      of competition or an unfair or deceptive act or practice in the business of insurance; or (2)
                                                      specifically enumerated in Section l 7.46(b ), Business & Commerce Code, as an unlawful
                                                      deceptive trade practice if the person bringing the action shows that the person relied on the act
                                                      or practice to the person's detriment.

                                                      83.     In addition to the above, per Sec. 541.152, Damages, Attorney Fees and Other Relief, (a)
                                                      A plaintiff who prevails in an action under this subchapter may obtain: (1) the amount of actual
                                                      damages, plus court costs and reasonable and necessary attorney's fees; (2) an order enjoining the
                                                      act or failure to act complained of; or (3) any other relief the court determines is proper. (b)
                                                      Except as provided by Subsection (c), on a finding by the trier of fact that the defendant
                                                      knowingly committed the act complained of, the trier of fact may award an amount not to exceed
                                                      three times the amount of actual damages.

                                                      84.     On February 26, 2020, Plaintiff's DTPA Notice letter was sent to Defendant - in writing:

                                                      a.       contact Plaintiff's attorney this office within sixty (60) days of his receipt of this letter, so
                                                      the parties might avoid unnecessary time, expense and additional attorney fees in the further
                                                      litigation of this matter.

                                                      b.       That Defendant was demanded to pay $150,000.00, and attorney's fees of $7,500.00 - for
                                                      a total of $157,500.00.

                                                      85.     As of March 18, 2020, has not responded.

                                                      86.     To date, Defendant has failed to perform as agreed.

                                                      87.     Plaintiff assert that Defendant engaged in breach of contract, and deceptive trade
                                                      practices.
CertifiedDocumentNumber:89992064-Page12of19




                                                      88.    Plaintiff asserts that Defendant intentionally withheld performance and deceived Plaintiff
                                                      concerning Defendant's nonperformance.

                                                      89.     Plaintiff sues for payment of $150,000.00, plus treble damages, court costs and attorney's
                                                      fees.

                                                      90.     Plaintiff seeks recovery of unliquidated damages within the jurisdictional limits of this

                                                                                                    Page 12 of 19
                                                            Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 17 of 31



                                                      court.

                                                      91.     Additional damages. Defendant acted knowingly and/or intentionally, which entitles
                                                      plaintiff to recover treble damages under Texas Business & Commerce Code section 17 .50(b )(1 ).

                                                      92.    Attorney fees. Plaintiff is entitled to recover reasonable and necessary attorney fees for
                                                      prosecuting this suit under Texas Business & Commerce Code section l 7.50(d), not less than
                                                      $7,500.00.

                                                                                       G. Count 2 - Breach of Contract

                                                      93.    Plaintiff assert that Defendant breached the life insurance policy agreement entered into
                                                      between Plaintiff and Defendant. To establish a breach of contract, Plaintiff need show 1. a valid
                                                      contract existed, 2. Plaintiff performed or tendered performance, 3. Defendant breached the
                                                      contract, and 4. Plaintiff was damaged by the breach.

                                                      94.    Plaintiff both sought and acquired life insurance on the life of her husband, Rodrin R.
                                                      Hinton, via policy 90AV54085U, from Defendant American Heritage Life Insurance Company.

                                                      95.    Defendant, American Heritage Life Insurance Company, is life insurance company doing
                                                      business in Harris County and may be sued under the DTP A

                                                      96.    On or about January 29, 2015, Applicant/Plaintiff made out an application for Life and
                                                      Health Insurance with Defendant American Heritage Life Insurance Company.

                                                      97.    A life insurance policy for both Decedent and Applicant/Plaintiff was issued, to wit
                                                      policy 90AV54085U.

                                                      98.      Applicant/Plaintiff obtained a death certificate on or about July 5, 2016.

                                                      99.      Decedent's cause of death was undetermined.

                                                      100. On or about January 29, 2015, Decedent, Rodrin R. Hinton, and Applicant/Plaintiff,
                                                      Candice D. Matthews, f/k/a Candice D. Hinton, was to have been employed by Rodrin Hot Shot,
CertifiedDocumentNumber:89992064-Page13of19




                                                      Inc., to be a family owned business.

                                                      101. However, rather than incorporate under by Rodrin Hot Shot, Inc., Decedent, Rodrin R.
                                                      Hinton, and Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, decided to
                                                      incorporate under RT Way Logistics, Inc., Articles oflncorporation filed April 8, 2015.

                                                      102. RT Way Logistics, Inc., was incorporated April 8, 2015, after the parties were married
                                                      and approximately two (2) months after Applicant/Plaintiff made out an application for Life and

                                                                                                   Page 13 of 19
                                                         Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 18 of 31



                                                      Health Insurance with Defendant American Heritage Life Insurance Company.

                                                      103. On the application for Life and Health Insurance with Defendant American Heritage Life
                                                      Insurance Company, is the section "Complete This Section for Persons to Be Insured.'

                                                      104. In the proposed insured section, the proposed insured is identified as Rodrin R. Hinton,
                                                      spouse.

                                                      105. In the section 'Complete This Section For The Person To Be Insured', the section for
                                                      Employee identifies Employee, identified in Employee Section, as Candice Hinton.

                                                      106.    In the section 'Complete This Section For The Person To Be Insured', the section for
                                                      Spouse identifies Rodrin Hinton. Neither section is ever modified or corrected from January 29,
                                                      2015 to the date ofRodrin Hinton's death March 24, 2016.

                                                      107. In fact, from the January 29, 2015 until March 24, 2016, Defendant never informs
                                                      Applicant/Plaintiff of any problems under the policy and continued to accept the premiums for
                                                      approximately 18 months. Defendant did not investigate the information contained in the Jan.
                                                      29, 2015 application for life insurance policy for 18 months, leading Applicant/Plaintiff to
                                                      believe there was an effective policy.

                                                      108. Rodrin Hot Shot, Inc. was never incorporated. As such, the public records for the State
                                                      of Texas and Harris County did not ever show the business entity Rodrin Hot Shot, Inc.

                                                      109. In the section 'Complete This Section For The Person To Be Insured', the section
                                                      contains the section identified as 'Actively Work'.

                                                      110.   The application defines 'Actively Work' as:

                                                             "Actively at work means that he/she is actively at work now for wage or profit and has
                                                             worked at least 20 hours each week performing all duties at his /her regular occupation
                                                             at his/her regular place of employment for the last 3 months except for minor illness or
                                                             injury of 1 week or less, or normal pregnancy."
CertifiedDocumentNumber:89992064-Page14of19




                                                      111. Three (3) months prior to January 29, 2015, include the months:            October 2014,
                                                      November 2014, December 2014 and January 2015.

                                                      112. Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, submitted m
                                                      response to her claim to Allstate Benefits, the following proof of Decedent's employment:

                                                             1.   Employer All My Sons, Sept. 22, 2014 - Nov. 3, 2014 - 112.875 hours;
                                                             2.   Employer All My Sons, W-2 2014, Wages $1,128.75

                                                                                               Page 14 of 19
                                                          Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 19 of 31



                                                             3.   Self-employed R T Way Logistics, Inc.
                                                             4.   In addition, that Decedent was employed with 'Two Men and A Truck' for the
                                                                  period Feb. 4 -Feb. 28, 2016.

                                                      113. Again, on or about March 24, 2016, Decedent, Rodrin R. Hinton, died while in the
                                                      custody of Harris County Jail as a result of callous indifference and/or conscious indifference of
                                                      policies, practices and actions of Harris County officials, Nurse Cooper and various Harris
                                                      County employees.

                                                      114. On July 13, 2016, 11 days after the certificate of death is issued and 18 months after
                                                      having made application and paid premiums for the subject life insurance policy,
                                                      Applicant/Plaintiff, Candice D. Matthews, f/k/a Candice D. Hinton, submitted her claim to
                                                      Defendant, via Allstate Benefits.

                                                      115. On November 1, 2016, Allstate breached the policy and Allstate denied the claim for the
                                                      following stated reasons:

                                                             'l) On 8/26/16 Ms. Hinton stated in a statement 'Re: Employment verification for Rodrin
                                                             R. Hinton, Rodrin R. Hinton was not employed ... I was the only one working in the
                                                             home.'

                                                             2) In a phone call to our office on 8/22/16 Ms. Hinton relayed, "Mr Hinton did not
                                                             work in 2014 and 205 and did not file taxes for those years as stated on the letter
                                                             received on 7/26/16. She sent her taxes to show that he didn't even file with her."

                                                              3) July 26, 2016 Letter from Candice Hinton in reply to our request for 2014 and 2015
                                                             tax returns for Mr. Hinton: "Re Rodrin's 2014 and 2015 Income Tax returns. Rodrin did
                                                             not file taxes for both of those years."

                                                      116. Defendant returned premiums paid by Plaintiff on Nov. 17, 2016, m the sum of
                                                      $1,813.76. This check remains un-negotiated by Plaintiff.

                                                      117.   The Application and definition do not, and did not, expressly require:
CertifiedDocumentNumber:89992064-Page15of19




                                                             a.   that Mr. Hinton earn money; and/or

                                                             b.   that Mr. Hinton file taxes for the 3 months prior to Jan. 29, 2015.

                                                      118. Decedent was not required to have worked for 2014, but for 3 months prior to January 29,
                                                      2015.

                                                      119.   Decedent was not required to have filed taxes for 2014 and/or 2015.

                                                                                                 Page 15 of 19
                                                         Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 20 of 31




                                                      120. In addition, Defendant, as a matter of law, was not required to have provided Defendant a
                                                      copy of Decedent's 2014 and/or 2015 tax returns.

                                                      121. The definition agreement expressly provide that - for the months October 1 - December
                                                      31, 2014 and for the month of January 1 - 29, 2015 - the Decedent (i) actively work for wage or
                                                      profit and (ii) has worked at least 20 hours each week performing all duties at his /her regular
                                                      occupation at his/her regular place of employment for the last 3 months.

                                                      122. The documents in Defendant Allstate's possession reflect that the Decedent was
                                                      employed, and self-employed, working for All My Sons Moving and Storage and RT Way
                                                      Logistics for the stated period.

                                                      123. The definition does not expressly contractually require the Decedent to have earned
                                                      money but that he actively work for wage. There is no requirement that Decedent file taxes for
                                                      either 2014 and/or 2015.

                                                      124. Plaintiff has previously made demand for payment of $150,000.00 and previously placed
                                                      Defendant on notice of claim for breach of contract and violation of the Texas Deceptive Trade
                                                      Practices Act.

                                                      125. Plaintiff, again on Feb. 26, 2020, placed Defendant on breach of contract and on notice
                                                      for DTPA violations for violations of:

                                                                 a. Texas Insurance Code, Sec. 541.003, Unfair Methods of Competition and
                                                                 Unfair or Deceptive Acts or Practices

                                                                 b. Texas Insurance Code, Sec. 541.051, Misrepresentation Regarding Policy or
                                                                 Insurer (B) the benefits or advantages promised by the policy),

                                                                  c. Texas Insurance Code, Sec. 541.060, Unfair Settlement Practices:

                                                                            (a) It is an unfair method of competition or an unfair or deceptive act or
                                                                            practice in the business of insurance to engage in the following unfair
CertifiedDocumentNumber:89992064-Page16of19




                                                                            settlement practices with respect to a claim by an insured or beneficiary:

                                                                            (1) misrepresenting to a claimant a material fact or policy provision
                                                                            to coverage at issue;

                                                                            (2) failing to attempt in good faith to effectuate a prompt, fair, and
                                                                            equitable settlement;



                                                                                                 Page 16 of 19
                                                          Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 21 of 31



                                                                             (3) failing to promptly provide to a policyholder a reasonable explanation
                                                                             of the basis in the policy, in relation to the facts or applicable law, for the
                                                                             insurer's denial of a claim or offer of a compromise settlement of a claim;

                                                                             (9) requiring a claimant as a condition of settling a claim to produce the
                                                                             claimant's federal income tax returns for examination or investigation by
                                                                             the person.

                                                      126.    To date, Defendant has failed to perform as agreed.

                                                      127. Plaintiff assert that Defendant engaged in breach of contract, and deceptive trade
                                                      practices.

                                                      128. Plaintiff asserts that Defendant intentionally withheld performance and deceived Plaintiff
                                                      concerning Defendant's nonperformance.

                                                      129.    Plaintiff sues for payment of $150,000.00, plus treble damages, court costs and attorney's
                                                      fees.

                                                      130. Plaintiff seeks recovery of unliquidated damages within the jurisdictional limits of this
                                                      court.

                                                      131. Plaintiff sues for payment of $150,000.00, court costs and attorney's fees in a sum not
                                                      less than $7,500.00, to include compensatory damages.

                                                      132. Attorney fees. Plaintiff is entitled to recover reasonable and necessary attorney fees for
                                                      prosecuting this suit under section 38.001 of the Texas Civil Practice and Remedies Code, and
                                                      interest.

                                                                                            I. Conditions Precedent

                                                      133. All conditions precedent to plaintiffs claim for relief have been performed or have
                                                      occurred.
CertifiedDocumentNumber:89992064-Page17of19




                                                                                          J. Request for Disclosure

                                                      134. Under Texas Rule of Civil Procedure 194, plaintiff requests that defendant disclose,
                                                      within 50 days of the service of this request, the information or material described in Rule
                                                      194.2.

                                                                                                   K. Prayer



                                                                                                  Page 17 of 19
                                                         Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 22 of 31



                                                      135. For these reasons, plaintiff asks that the court issue citation for defendant to appear and
                                                      answer, and that plaintiff be awarded a judgment against defendant for the following:

                                                             a.     Economic and actual damages.

                                                             b.     Treble damages.

                                                             c.     Prejudgment and postjudgment interest.

                                                             d.     Court costs.

                                                             f.     Attorney fees.

                                                             g.     All other relief to which plaintiff is entitled.


                                                                                                    Respectfully submitted,


                                                                                                    /S/Jimmie£. J. (Brown, Jr.
                                                                                                    By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                    Jimmie L. J. Brown, Jr.
                                                                                                    Texas Bar No. 03141210
                                                                                                    16310 Creeksouth Road
                                                                                                    Houston, Texas 77068
                                                                                                    Cell (713) 419-1021
                                                                                                    Fax. (713) 583-1352
                                                                                                    Email: elderjimmiebrown@gmail.com
                                                                                                    Attorney for Plaintiff, Candice D. Matthews


                                                                                                    /s/ Otlia lJ: Catpenter
                                                                                                    OTHA T. CARPENTER, ESQ.
                                                                                                    ATTORNEY AT LAW
CertifiedDocumentNumber:89992064-Page18of19




                                                                                                    4606 FM 1960 Ste 400
                                                                                                    Houston, TX 77069
                                                                                                    713-227-2833 Office
                                                                                                    281-315-8863 Fax
                                                                                                    SBN: 03847500
                                                                                                    Attorney for Plaintiff, Candice D. Matthews
                                                                                                    saxofnraise(~Daol.c,0111



                                                                                                  Page 18 of 19
                                                      Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 23 of 31




                                                                                      /s/~icliae{ft. (J)avenport
                                                                                          MICHAEL A DAVENPORT
                                                                                          DAVENPORT LAW OFFICE
                                                                                          4606 FM 1960 Ste 400
                                                                                          HOUSTON, TX 77069
                                                                                          281-586-2208
                                                                                          281-315-8863 Fax
                                                                                          SBN: 05418300

                                                                                          Attorney for Plaintiff, Candice D. Matthews

                                                                          ATTORNEYS FOR PLAINTIFF
CertifiedDocumentNumber:89992064-Page19of19




                                                                                    Page 19 of 19
              Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 24 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 21, 2020


     Certified Document Number:        89992064 Total Pages: 19




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                    Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 25 of 31




                                                                                                                           CAUSE NO.           202018503

                                                                                                                           RECEIPT NO.             850935                                                CTM
                                                                                                                                         **********                                  TR# 73740556

                                                    PLAINTIFF: MATTHEWS, CANDICE D                                                                                             234th
                                                            vs.                                                                                                                District Court
                                                    DEFENDANT: AMERICAN HERITAGE LIFE INSURANCE                                                                        f Harris County, ~exas
                                                                                                                                                                      234TH DISTRICT COURT
                                                                                                                                                                      Houston, TX
                                                                                                                        CITATION (CERTIFIED)
                                                     THE STATE OF TEXAS
                                                    ,County of Harris




                                                    TO: AMERICAN HERITAGE LIFE INSURANCE BY SERVING C                                                                SYSTEM

                                                           1999       BRYAN STREET SUITE 900                         DALLAS         TX




                                                    This instrument was filed on the =2~0~t~h,_,,d~ae..I.-----==-,!'l'-"--"----"'=--!.L-----'='---"'-"'---"'-                 cited cause number
                                                    and court. The instrument attached describes                                                                   you.

                                                         YOU HAVE BEEN SUED, You may                                                 ttorney. If you or your attorney do not file a
                                                    written ans~er with the District                                                issued this citation by 10:00 a.m on the Monday
                                                    next following the expiration of                                               fter you were served this citation and petition,
                                                    a default judgment may be taken against

                                                    TO OFFICER SERVING:
                                                          This citation                                                                  Apr1l, 2020, under my hand and
                                                    seal of said Court.




                                                    Issued at request of:                                                                                   MARILYN BURGESS, District Clerk
                                                    DAVENPORT, MICHAEL A.                                                                                   Harris County, Texas
                                                    4606 FM 1960 W.                                                                                         201 Caroline, Houston, Texas 77002
                                                    HOUSTON, TX 7-7069                                                                                      (P.O. Box 4651, Houston, Texas 77210)
                                                    Tel: (281) 586-2208
                                                    Bar No.:  5418300                                                                                 Generated By: CUERO, NELSON            7MM//11466765


                                                                                                                      CLERK'S RETURN BY MAILING
                                                    Came to hand the                                                                     _ _ _ , and executed by
                                                    mailing to Defendant                             mail, return receipt requested, restricted delivery, a true
                                                    copy   of   this                        tation    together    with   an   attached   copy _ of
                                                     PLAINTIFF'S ORIGIN                     PETITION AND REQUEST FOR DISCLOSURE
                                                    to the following a


                                                                                                                                     ADDRESS

                                                                                                                                      Service was executed in accordance with Rule 106
                                                    (a)ADDRESSEE                                                                         (2) TRCP, upon the Defendant as evidenced by the
                                                                                                                                           return receipt incorporated herein and attached
                                                                                                                                          hereto at


                                                                                                                                     on _ _ _ day of
CertifiedDocumentNumber:90191148-Page1of2




                                                                                                                                     by U.S. Postal delivery to


                                                                                                                                      This citation was not executed for the following
                                                                                                                                      reason:


                                                                                                                                     MARILYN BURGESS, District Clerk
                                                                                                                                     Harris County, TEXAS

                                                                                                                                      By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy




                                                                                                                                                                     RECORDER'S IIEMORANOUM
                                                    N NT.CITM.P                                                                                      *73740556*      This Instrument is of poor quakty
                                                                                                                                                                          at the time of Imaging   '           3
                                                                   Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 26 of 31




                                                                                               CAUSE NO.      202018503

                                                                                               RECEIPT NO.        850935                   75.00         CTM
                                                                                                          **********                       TR~ 73740556
                                                    PLAINTIFF: MATTHEWS, CANDICE D                                               In The   234th
                                                            vs.                                                                  Judicial District Court
                                                    DEFENDANT: AMERICAN HERITAGE LIFE INSURANCE                                  of Harris County, Texas
                                                                                                                                 234TH DISTRICT COURT
                                                                                                                                 Houston, TX
                                                                                             CITATION (CERTIFIED)
                                                    THE STATE OF TEXAS
                                                    County of Harris




                                                    TO: AMERICAN HERITAGE LIFE INSURANCE BY SERVING CT CORPORATIONS SYSTEM

                                                          1999     BRYAN STREET SUITE 900   DALLAS   TX    75201 - 3136
                                                         Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


                                                    This instrument was filed on the 20th day of March, 2020, in the above cited cause number
                                                    and court. The instrument attached describes the claim against you.

                                                         YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
                                                    written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
                                                    next following the expiration of 20 days after you were served this citation and petition,
                                                    a default judgment may be taken against you.

                                                    TO OFFICER SERVING:
                                                          This citation was issued on 6th day of April, 2020, under my hand and
                                                    seal of said Court.   J




                                                    Issued at request of:                                              MARILYN BURGESS, District Clerk
                                                    DAVENPORT, MICHAEL A.                                              Harris County, Texas
                                                    4606 FM 1960 W.                                                    201 Caroline, Houston, Texas 77002
                                                    HOUSTON, TX 77069                                                  (P.O. Box 4651, Houston, Texas 77210)
                                                    Tel: (281) 586-2208
                                                    Bar No.:  5418300                                              Generated By: CUERO, NELSON     7MM//11466765


                                                                                            CLERK r:s RETURN BY MAILING
                                                    Came to hand the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and executed by
                                                    mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
                                                    copy   of   this    citation    together    with   an   attached   copy    of
                                                     PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
                                                    to the following addressee at address:


                                                                                                     ADDRESS
                                                                                                              J
                                                                                                     Service was executed in accordance with Rule 106
                                                    (a)ADDRESSEE                                        (2) TRCP, upon the Defendant as evidenced by the
                                                                                                          return receipt incorporated herein and attached
                                                                                                         hereto at
                                                                                                                 .>-

                                                                                                     on        day of
CertifiedDocumentNumber:90191148-Page2of2




                                                                                                     by U.S. Postal delivery to


                                                                                                     This citation was not executed for the following
                                                                                                     reason:


                                                                                                     MARILYN BURGESS, District Clerk
                                                                                                     Harris County, TEXAS

                                                                                                     By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , Deputy
                                                                                      T




                                                    N.INT.CITM.P                                                   *73740556*
              Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 27 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this April 21, 2020


     Certified Document Number:        90191148 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
        Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 28 of 31
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               04/13/2020
                                                                               CT Log Number 537528772
        TO:      LEtR Home Office Intake Unit
                 Allstate Insurance Company
                 3075 Sanders Rd Ste G4A
                 Northbrook, IL 60062-7119


        RE:      Process Served in Texas

        FOR: American Heritage Life Insurance Company (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  CANDICE D. MATTHEWS, Pltf. vs. AMERICAN HERITAGE LIFE INSURANCE COMPANY,
                                          Dft.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                     None Specified
                                          Case # 202018503
        NATURE OF ACTION:                  Insurance Litigation
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:          By Certified Mail on 04/13/2020 postmarked on 04/06/2020
        JURISDICTION SERVED:              Texas
        APPEARANCE OR ANSWER DUE:          None Specified
        ATTORNEY(S) / SENDER(S):           None Specified
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/13/2020, Expected Purge Date:
                                          04/18/2020

                                           Image SOP

                                           Email Notification, LEtR Home Office Intake Unit
                                           LawSOPIntakeUnitCT@allstate.com


        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan St Ste 900
                                          Dallas, TX 75201-3140
        For Questions:                    877-564-7529
                                          MajorAccountTeam2@wolterskluwer.com




                                                                                Page 1 of 1 / DK
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.                  4
                                                                             VISMEAM7
             Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 29 of 31                              neopostif
      11111.11,'.11014,110-11,111.191.11.tritt1ii 111•
                                      i.3         )111 1.11.                                                      04/06/2020
                                                                                                                  USIROSTAG
                  njn

      HARRIS COUNTY DISTRICT CLERK.
                                                                                 II   III
        .   P.O. Box 4651
       HOUSTON, TEXAS 77210-4651                               7019 0.140 0000 5910 8577




•-•




                                                                                      • AMERICAN HERITAGE LIFE INSURANCE
                                                                                           c/o C TCorpOrations System
                                            arr
                                                                                           :999 Bryan Street, Suite 900
                                                                                            Dallas. Texas 75201-3136




                                                                      ",L
      Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 30 of 31                             4/24/2020 8:57 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 42525329
                                                                                        By: SHANNON NORTH-GONZALEZ
                                                                                                   Filed: 4/24/2020 8:57 AM

                                     CAUSE NO. 2020-18503

 CANDICE D. MATTHEWS                                 §               IN THE DISTRICT COURT
                                                     §
 v.                                                  §               HARRIS COUNTY, TEXAS
                                                     §
 AMERICAN HERITAGE LIFE INSURANCE                    §
 COMPANY                                             §              234TH JUDICIAL DISTRICT

                            DEFENDANT’S ORIGINAL ANSWER

        Defendant files its original answer and states:

                                             ANSWER

        1.     General Denial. Subject to such admissions and stipulations as may be made at or

before time of trial, Defendant denies generally and specially the material allegations in Plaintiff’s

Original Petition, pursuant to Tex. R. Civ. P. 92, and demands strict proof thereof in accordance

with the requirements of the laws of this state.

                                   AFFIRMATIVE DEFENSE

        2.     No benefits are payable under the subject life insurance policy issued by Defendant

(the “Policy”), and the Policy is void and of no effect, and should be rescinded because of material

misrepresentations on the application for insurance pursuant to Tex. Ins. Code §§ 705.001 et seq.

                                     REQUESTED RELIEF

        3.     Defendant requests the following relief:

               (a)     That Plaintiff take nothing by reason of her suit;

               (b)     That Defendant be dismissed with its costs; and

               (c)     That Defendant have such other and further relief,
                       both general and special, at law and in equity, to
                       which it may show itself justly entitled.




 Defendant’s Original Answer                                                                       Page 1


                                                                                                               5
    Case 4:20-cv-01480 Document 1-3 Filed on 04/27/20 in TXSD Page 31 of 31




 Dated: April 24, 2020                    Respectfully submitted,

                                          By:    /s/ Andrew G. Jubinsky
                                                Andrew G. Jubinsky
                                                Texas Bar No. 11043000
                                                andy.jubinsky@figdav.com

                                          FIGARI + DAVENPORT, L.L.P.
                                          901 Main Street, Suite 3400
                                          Dallas, Texas 75202
                                          Telephone: (214) 939-2000
                                          Facsimile: (214) 939-2090

                                          ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document has been served
on the parties listed below on April 24, 2020.

 Jimmie L. J. Brown, Jr.
 16310 Creeksouth Road
 Houston, Texas 77068

 Otha T. Carpenter, Attorney at Law
 4606 FM 1960, Ste 400
 Houston, Texas 77069

 Michael A. Davenport
 Davenport Law Office
 4606 FM 1960, Ste 400
 Houston, Texas 77069
 Attorney for Plaintiff


                                            /s/ Andrew G. Jubinsky
                                            Andrew G. Jubinsky




 Defendant’s Original Answer                                                              Page 2
